The opinion of the court was delivered
by Black, J.
— This was an action upon a bond given by a justice of the peace. The defendants were the justice himself and his surety. They pleaded non est factum ; but, after the jury were empannelled, they asked leave to plead the pendency of another action on the same bond. The court refused to permit it.
When a suit ip brought on an official bond by one person, any other person who has been aggrieved by the same officer, and who has a remedy upon the same bond, may file his suggestion and declare for such breaches as he thinks proper. Such would have been the regular course for the party. But he chose to bring a new action, and he might have been defeated if the defendants had pleaded the other action in abatement. But, after a plea in bar, it was too late to put themselves on such a point as this.
This bond was objected to, when offered in evidence, as not being authenticated. It was a record of the Court of Common Pleas. It was indorsed by the prothonotary, “Approved,” and. the indorsement signed with his name and official addition. This was enough. The Act of Assembly requires the bond to -be. *361taken by tbe prothonotary, and the amount to be fixed by the court. The prothonotary was the proper organ of the court, and his signature proved that it had their approbation as well as his own.
The subsequent admission of evidence which tended to prove the handwriting of the defendants did not hurt anybody. The genuineness of the bond had been already established; but, if the’judge thought proper to inquire a little further for the purpose of removing a doubt, the defendants ought not to complain.
Judgment affirmed.